DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Himukashi (US 20210329171 A1).

Regarding Claim 1, Himukashi discloses An image processing device (ABST reciting “An image adjustment system”), comprising: 
a rotation processor configured to make rotation processing including rotating a first left image and a first right image included in a stereo image, to generate a second left image and a second right image; (¶51 reciting “ the image processing unit 111 moves the left-eye image IML1 displayed on the image display device 104 upward or downward in accordance with the rotation of the spherical surface image VSS1. The user US may rotate the spherical surface image VSS1 multiple times until no misalignment is in the up-down direction between the right-eye image IMR1 and the left-eye image IML1.” ¶56 reciting “the image processing unit 111 corrects the parallax of the right-eye image IMR1 displayed on the image display device 104 in accordance with the rotation of the spherical surface image VSS1. The user US may rotate the spherical surface image VSS1 multiple times until the parallax between the right-eye image IMR1 and the left-eye image IML1 becomes the target parallax.”)
a parallax image generator configured to calculate, on a basis of the second left image and the second right image, a left image point in the second left image and a right image point in the second right image, to generate a parallax image, the left image point and the right image point corresponding to each other; (¶56 reciting “In step S125, the image processing unit 111 corrects the parallax of the right-eye image IMR1 displayed on the image display device 104 in accordance with the rotation of the spherical surface image VSS1. The user US may rotate the spherical surface image VSS1 multiple times until the parallax between the right-eye image IMR1 and the left-eye image IML1 becomes the target parallax.” ¶59 reciting “ In step S128, the image processing unit 111 corrects the parallax of the left-eye image IML1 displayed on the image display device 104 in accordance with the rotation of the spherical surface image VSS1. The user US may rotate the spherical surface image VSS1 multiple times until the parallax between the right-eye image IMR1 and the left-eye image IML1 becomes the target parallax.” ) and 
a rotation controller configured to obtain a coordinate point, to calculate, on a basis of the coordinate point, an amount of angular change in a rotation angle in the rotation processing (¶69 reciting “ The image processing unit 111 can determine a position on the coordinate of the spherical surface image VSS1 to which the zenith ZE before rotation of the spherical surface image VSS1 by the user US has moved by the rotation of the spherical surface image VSS1 by the user US. The image processing unit 111 calculates the amount of change of the spherical surface image VSS1 before and after the rotation of the spherical surface image VSS1 by the user US on the basis of the direction of movement and the position of the destination of the zenith ZE on the coordinate of the spherical surface image VSS1.”), the coordinate point indicating relation of a first positional difference in a horizontal direction and a second positional difference in a vertical direction, between a first position and a second position, the first position being a position of the left image point in the second left image, and the second position being a position of the right image point in the second right image. (¶70 reciting “The amount of change of the spherical surface image VSS1 corresponds to the amount of rotation (rotation angle) of the spherical surface image VSS1 acquired by combining the amount of rotation about the X axis (rotation angle), the amount of rotation about the Y axis (rotation angle), and the amount of rotation about the Z axis (rotation angle) in the spherical surface image VSS1. The image processing unit 111 stores the amount of change of the spherical surface image VSS1 as a correction value CV1 in association with the captured image IM1 (right-eye image IMR1 or left-eye image IML1) that is image-processed.”)

Regarding Claim 9, Himukashi discloses An image processing device (ABST reciting “An image adjustment system”), comprising 
circuitry configured to: (ABST reciting “The image adjustment device includes an image generator and an image processor.”)
make rotation processing including rotating a first left image and a first right image included in a stereo image, to generate a second left image and a second right image; 
calculate, on a basis of the second left image and the second right image, a left image point in the second left image and a right image point in the second right image, to generate a parallax image, the left image point and the right image point corresponding to each other; and 
obtain a coordinate point, to calculate, on a basis of the coordinate point, an amount of angular change in a rotation angle in the rotation processing, the coordinate point indicating relation of a first positional difference in a horizontal direction and a second positional difference in a vertical direction, between a first position and a second position, the first position being a position of the left image point in the second left image, and the second position being a position of the right image point in the second right image.
(See Claim 1 rejections for detailed analysis)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himukashi (US 20210329171 A1), and in view of Sogawa (US 6373518 B1).

Regarding Claim 2, Himukashi discloses The image processing device according to claim 1.
However, Himukashi does not explicitly disclose wherein the rotation controller is configured to obtain the coordinate point on a basis of each of a plurality of the stereo images, and set the amount of angular change on a basis of a plurality of the coordinate points. 
Sogawa teaches “An image correction apparatus for a stereo camera which corrects optical positional deviations in images taken by the stereo camera” (ABST). Further, Sogawa teaches coordinate corrections from a plurality of the stereo images around the referencing positions, and recites “to correct, in an on-board state, nonlinear positional deviations among optical positional deviations in images taken by the stereo camera.” (col. 2, ln 29-35), and recites “coordinate data around the referencing positions.” (col. 2, ln. 43-44).
Himukashi discloses the positional deviations correction being done by rotation of an amount of angular change.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Himukashi) to set the deviation correction based on a plurality of stereo images and a plurality of the coordinate points (taught by Sogawa). The suggestions/motivations would have been to “to provide an image correction apparatus for a stereo camera which can improve the reliability of stereo processing by making it possible to correct, in an on-board state, nonlinear positional deviations among optical positional deviations in images taken by the stereo camera.” (col. 2, ln. 29-35), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 is distinguished from the closest known prior art alone or in reasonable combination, in consideration of the claim and its base claims as a whole, particularly the limitations similar to “the rotation controller is configured to calculate an approximate line to the plurality of the coordinate points, with the plurality of the coordinate points arranged relative to a first direction and a second direction, the first direction referring to the first positional difference, and the second direction referring to the second positional difference, to calculate the amount of angular change on a basis of a slope value of the approximate line.” in combination with the remaining aspects of the claim. 
The closest prior art (Himukashi in view of Sogawa) teaches a stereo image correction device. However, the closest prior fails to teach all the limitations recited in Claim 3 in combination with the remaining aspects of the claim and its base claims.
Claims 4-8 depend on Claim 3 and thus also contain allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/           Primary Examiner, Art Unit 2611